Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 rejected under 35 U.S.C. 103 as being unpatentable over Wilson US 2012/0044704 Chen US 2020/0011512 Ticktin US 2017/0122534.
As for claim 1, Wilson discloses a method of mounting a lighting appliance, comprising: fitting an annular mounting bracket (mounting ring 38) into a mounting hole (opening 22) formed in a building material (which may be in frame or in ceiling, paragraph 0048): passing an electrical cable of a power supply unit through an inner opening of the annular mounting bracket (see power cable 130 passing through opening 22, shown in Figure 1, Fig 2); the power supply unit (electrical box 28, 116, interpreted as a power supply unit) being disposed at a position that does not overlap the mounting hole on a rear side of the building material (see at least figures 1, 2, 4-7, 9 and 11 which show the electrical box offset from the mounting hole and on a rear side of the building/support), connecting the power supply side connector (plug 130, Fig 2) to a lighting appliance side connector (connector where 130 attaches to 132) fixed to an upper surface (shows it on a side surface of a fitting adaptor) of a fitting adapter provided on a rear surface of a lighting appliance body on a side opposite to a light emitting surface of the lighting appliance body, fitting the fitting adapter in which the power supply side connector is connected to the lighting appliance side connector into the inner opening of the mounting bracket (132 is fitted into opening 22) fitted into the mounting hole to expose the upper surface of the fitting adapter to a space on a rear side of the building material (rear side of 32 is recessed within support). 
Wilson fails to specifically teach connecting the power supply side connector to a lighting appliance side connector fixed to an upper surface (shows it on a side surface of a fitting adaptor) of a fitting adapter provided on a rear surface of a lighting appliance body on a side opposite to a light emitting surface of the lighting appliance body, such that a power supply side connector disposed at an end portion of the electrical cable on a front side of the building material, fails to teach the lighting appliance body including a plurality of light sources disposed in a region having an area dimension larger than an area dimension of the mounting hole; and Wilson is also silent to such that a power supply side connector disposed at an end portion of the electrical cable on a front side of the building material.
Chen teaches connecting the power supply side connector (connector 24) to a lighting appliance side connector (wire clip 40 to board 21) fixed to an upper surface (shows wire connected to wire clip on upper surface of fitting adaptor 30, see Figs 2 and 4) of a fitting adapter provided on a rear surface of a lighting appliance body on a side opposite to a light emitting surface (opposite light emitting surface 20, see Fig 4) of the lighting appliance body.
It would have been obvious for one having ordinary skill in the art to utilize the electrical connection means, fitting adaptor, and have a cable and connector on the top surface, opposite the light emitting surface, as taught by Chen, to provide an alternate arrangement for providing power to a lighting device for Wilson. One would have been motivated to make this modification to provide an improved wiring/connection means for providing power to the device that has the benefit of an adaptor that can dissipate heat.
Regarding the connector disposed at an end portion of the electrical cable on a front side of the building material, the examiner notes that modifying the location of a light source and electrical connectors attached to it to a desired recessed amount is considered to be obvious to one of ordinary skill in the since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  One would have been motivated to modify the location of the lighting device and recess such that the connector disposed at an end portion of the electrical cable on a front side of the building material where having a less recessed light is preferred and more of the unit located outside of the mounting hole is desired.
Ticktin teaches the lighting appliance body including a plurality of light sources (plurality of LEDs, paragraph 0055) disposed in a region (disposed in housing area 300) having an area dimension larger than an area dimension of the mounting hole (paragraph 0050). It would have been obvious for one having ordinary skill in the art to look to the teachings of Ticktin and utilize the housing body having the plurality of LEDs in an area larger than the mounting hole to provide an improved type of light source that emits in a larger area with greater luminance. One would have been motivated to make this combination where greater luminance is desired or where having a larger housing is desired for aesthetic reasons. 
As for claim 2, Wilson teaches disposing the power supply unit on the rear side of the building material before the mounting bracket is fitted into the mounting hole of the building material (paragraph 0019, retrofit electrical box and ballast are connected and attached to mounting ring, then ring is positioned in the opening).
As for claim 3, Wilson discloses a mounting structure for a lighting appliance, comprising: a power supply unit (electrical box 28, 116, interpreted as a power supply unit) disposed at a position that does not overlap a mounting hole 22 on a rear side of a building material (which may be in frame or in ceiling, paragraph 0048) in which the mounting hole is formed (see at least figures 1, 2, 4-7, 9 and 11 which show the electrical box offset from the mounting hole and on a rear side of the building/support); an annular mounting bracket (mounting ring 38) fitted into the mounting hole (opening 22); a lighting appliance body including a plurality of light sources (teaches using LED lights paragraph 0015);  and a fitting adapter 132 provided rearward of the lighting appliance body (see Fig 1 and 2) the fitting adapter including a connector fixed the fitting adapter (see connector 130, Fig 1); the fitting adapter 132 is fitted into an inner opening of the mounting bracket (132 is fitted into opening 22).
Wilson fails to teach a lighting appliance body including a plurality of light sources disposed in a region larger than an area of the mounting hole, a fitting adapter provided on a rear surface of the lighting appliance body on a side opposite to a light emitting surface of the lighting appliance body, the fitting adapter including a lighting appliance side connector fixed to an upper surface of the fitting adapter, wherein a power supply side connector provided at an end portion of an electrical cable connected to the power supply unit is connected to the lighting appliance side connector, and is silent to the upper surface of the fitting adapter is exposed to a space on a rear side of the building material, since the location is unclear from the disclosure.
Chen teaches a fitting adapter 30 provided on a rear surface of the lighting appliance body (see Fig 4) on a side opposite to a light emitting surface of the lighting appliance body (opposite emitting face of light source on board 21, see Fig 4), the fitting adapter including a lighting appliance side connector (portion of 24 attached to 21) fixed to an upper surface of the fitting adapter (attached to upper part of 30 via wire clip 40 see Fig 4), wherein a power supply side connector provided at an end portion of an electrical cable connected to the power supply unit is connected to the lighting appliance side connector (remaining portion of 24 which connects from wire clip and board 21 to power source, see Fig 4).It would have been obvious for one having ordinary skill in the art to utilize the electrical connection means, fitting adaptor, and have a cable and connector on the top surface, opposite the light emitting surface, as taught by Chen, to provide an alternate arrangement for providing power to a lighting device for Wilson. One would have been motivated to make this modification to provide an improved wiring/connection means for providing power to the device that has the benefit of an adaptor that can dissipate heat.
Regarding the upper surface of the fitting adapter is exposed to a space on a rear side of the building material, it would have been obvious for one having ordinary skill in the art to modify the location of the fitting adaptor such that it is exposed to a space on a rear side of the building since it has been held that rearranging parts of a prior art structure involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to modify the location of the fitting adapter such that it is behind the rear side of the building/wall where having a more recessed fixture is desired.
Ticktin teaches the lighting appliance body including a plurality of light sources (plurality of LEDs, paragraph 0055) disposed in a region (disposed in housing area 300) having an area dimension larger than an area dimension of the mounting hole (paragraph 0050). It would have been obvious for one having ordinary skill in the art to look to the teachings of Ticktin and utilize the housing body having the plurality of LEDs in an area larger than the mounting hole to provide an improved type of light source that emits in a larger area with greater luminance. One would have been motivated to make this combination where greater luminance is desired or where having a larger housing is desired for aesthetic reasons.
	As for claim 4, see above for the combination with Ticktin for the light sources and Chen for the adaptor with Wilson, the combination renders the plurality of light sources are also disposed in a region overlapping the fitting adapter in the lighting appliance body (combining light unit of Fig 5 of Ticktin with Wilson renders LEDs overlapping a region of the fitting adaptor, since the LEDs would be overlapping with the adaptor 132 of Wilson/30 of Chen).

	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, Chen, Ticktin, and further in view of Kim US 2008/0232116.
	As for claim 11, Wilson et al. fail to further teach wherein an area of a light emitting surface of a cover facing the plurality of light sources is larger than an area of the mounting hole.  Kim teaches an area of a light emitting surface of a cover (emitting surface of cover 570, Fig 5a) facing a plurality of light sources (LED panel 550, see paragraph 0084) is larger than an area of a mounting hole (larger than area of mounting hole can 501 is placed into within ceiling 1, see Fig 5a). It would have been obvious for one having ordinary skill in the art to look to the teachings of Kim and utilize an alternate cover and lighting source configuration where having a larger lens/emission area is desired. One would have been motivated to make this modification to provide an alternate configuration that can distribute light efficiently (see paragraph 00084, Kim).

	 Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Chen.
	As for claim 7, Wilson teaches a method of constructing a building, the method comprising: providing, among a plurality of wiring (wiring of power cable 128 and 130) disposed on a ceiling rear of a ceiling (device may be used in a ceiling, paragraph 0048): formed with a plurality of ceiling materials (ceilings are formed of materials); wiring with a connector as wiring for electrically connecting to a lightweight large lighting appliance (wiring to lighting assembly 10) as a lighting appliance that is not fixed with a hanging material when installed on a ceiling (mounting ring is installed, not hung);
connecting the wiring with a connector and a power supply unit by using a connector of the wiring with a connector (connecting of 130 to lighting unit and 128 to external power source), and disposing the power supply unit thus electrically connected to the wiring with a connector in a ceiling rear space (28, 116 are in rear space when within ceiling, see Fig 11); installing a mounting aid member 64, 176 on the ceiling material by passing a fastener of the mounting aid member through an opening of the ceiling material (fig 9, 11, fastener is capable of being passed through opening 22 when being assembled), drawing an electrical cable of the power supply unit disposed in the ceiling rear space into a room space through an opening of the mounting aid member (cable 130 can fit into room space through hole 22), connecting the electrical cable to the lightweight large lighting appliance (130 to 32 which includes a light source), and electrically connecting the wiring with a connector and the lightweight large lighting appliance (when electrically connected); and passing a fastener of the lightweight large lighting appliance electrically connected to the wiring with a connector through the opening of the mounting aid member (see fastener screws 178 Fig 12, also shows this in Fig 9 and 11), and installing the lightweight large lighting appliance on the ceiling material (as shown in Fig 11). Regarding the method of constructing a building, for examination purposes claim 7 is interpreted as being a method of assembly. The method of constructing are taught by Wilson since Wilson includes the device, method of assembly, and teaches retrofitting it into a building/ceiling, which was constructed.
	As for claim 8, Wilson further teaches wherein in the disposing the power supply unit in the ceiling rear space, the connector of the wiring with a connector disposed on the ceiling rear is drawn into the room space through the opening of the ceiling material (see Fig 1, shows wiring drawn into room space; paragraph 0048 recites device may be used in ceiling), the connector is connected to a terminal stand of the power supply unit (connected to 28), and then the power supply unit is disposed in the ceiling rear space (rear of ceiling, shown in Figures 6-11).
	As for claim 9, Wilson further teaches in the installing the mounting aid member on the ceiling material, a fastener of the mounting aid member is passed through the opening of the ceiling material in a state in which the power supply unit and the wiring with a connector connected to the power supply unit are disposed in the ceiling rear space (see fastener screws 178 Fig 12, also shown in Fig 9 and 11; capable of being passed through opening with wiring connected and device disposed in rear, see for example Fig 11).
	As for claim 10, Wilson Fig 1 of teaches the electrical box 28 on top of the top surface of the supporting structure and teaches that the device may attach into a ceiling (paragraph 0048), but does not specifically teach in the disposing the power supply unit in the ceiling rear space, the power supply unit is disposed on the ceiling material on which the lightweight large lighting appliance connected to the power supply unit is installed.  Chen teaches a power supply without the additional mounting features of Chen, which can be placed on a ceiling rear space (see 60 Fig 2 Chen). Given the teachings of Wilson and Chen It would have been obvious for one having ordinary skill in the art to have the power supply unit disposed on the rear space for applications where there is less space or to reduce the number of parts. One would have been motivated to make this modification where having the power supply supported on the ceiling is preferred, for an easier to assemble lighting device, such as that shown by Chen.
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, and Chen, and further in view of Kim US 2008/0232116.
	As for claim 13, Wilson et al. fail to further teach wherein an area of a light emitting surface of a cover facing the plurality of light sources is larger than an area of the mounting hole.  Kim teaches an area of a light emitting surface of a cover (emitting surface of cover 570, Fig 5a) facing a plurality of light sources (LED panel 550, see paragraph 0084) is larger than an area of a mounting hole (larger than area of mounting hole can 501 is placed into within ceiling 1, see Fig 5a). It would have been obvious for one having ordinary skill in the art to look to the teachings of Kim and utilize an alternate cover and lighting source configuration where having a larger lens/emission area is desired. One would have been motivated to make this modification to provide an alternate configuration that can distribute light efficiently (see paragraph 00084, Kim).

Response to Arguments
Applicant's arguments to the discussion regarding claims 1, 3 and 7 have been fully considered but they are not persuasive.  The applicant argues that the references fail to teach or disclose, " the lighting appliance body including a plurality of light source is disposed in a region having an area dimension larger than an area dimension of the mounting hole." Wilson discloses the lighting device as discussed above; Tictin was applied as a teaching reference for these limitations. In paragraph 0050, Tictin discloses  that embodiments of the present invention provide for the outer periphery of the housing to have a dimension exceeding a maximum opening dimension of a standard-sized recessed ceiling can.  
The embodiment of Figure 2, 5, 14, and 15 of Tictin show the light sources being exposed in a region (body of 300) having an area larger than a dimension of the mounting hole; The LEDS 500 may be disposed on a surface of the substrate 502 (see paragraph 0056 and various figures).  Interpreting the claims under broadest reasonable interpretation Tictin teaches LEDs that are disposed in a region larger than/having an area greater than an area/an area dimension of the mounting hole.  The body 300 has been interpreted as the region in which the LEDs are disposed (see various figures, Fig 5 in particular). It is clear giving the teachings of Tictin that area 300 is greater than “an area/an area dimension of the mounting hole,” see 300 in Figure 14, particularly. Additionally, the examiner notes that the claims do not provide specificity to the area/area dimension being the entirety, which means that, in arguendo, the area could be interpreted as just a portion of the mounting hole (for example such as the LEDS are in is greater than the area corresponding to where 204 fits into 1306 within the ceiling structure).
	Regarding claim 5, the arguments are persuasive; the previous rejection has been withdrawn. Claims 5 and 6 are now in condition for allowance.
	See the discussion above for addressing newly added claims 11-13 using Kim ‘398.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BOULANGER ‘858 and BOOMGARDEN ‘491 both disclose relevant recessed lighting devices with lenses/or LED mounting area configurations that extent an area greater than the respective ceiling mounting hole.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        /